Detailed Office Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
A. A clear and accurate description of the reproductions is required. (See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II). The following figure descriptions may be used:
--1.1 is a side view of a football boot showing my new design;
1.2 is a top view thereof;
1.3 is an opposite side view thereof;
1.4 is a rear view thereof;
1.5 is a front view thereof;
1.6 is a bottom view thereof; and 
1.7 is a perspective view thereof.—
B. The logo forming part of the claimed design is a registered trademark of Sokito. The specification must be amended to include a statement preceding the claim identifying the trademark material forming part of the claimed design and the name of the owner of the trademark. MPEP 1512.(IV)

Claim Rejection - 35 USC § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and nonenabling because the exact appearance of the design cannot be determined.  One of skill in the art must resort to conjecture in order to make and use the same because the drawings do not exactly identify the appearance and scope of the claimed subject matter.  In particular: 
A. The drawings show broken lines that may depict stitching and/ or subject matter that forms no part of the claim. All of the broken lines in the drawing must be definitely described in order to enable the claimed appearance. The broken lines shown in the figures are not described in the specification so one of skill in the art must resort to conjecture in order to determine if they are claimed and whether or not they and the spaces between them are claimed. 
If the broken lines indicate claimed stitching they must have a consistent appearance throughout the views. At present, there are inconsistencies in the broken lines shown on the surface of the claim.

    PNG
    media_image1.png
    507
    720
    media_image1.png
    Greyscale

It may be possible to overcome this point of rejection by adding a descriptive statement to the specification preceding the claim that describes the meaning of the broken lines and whether or not they form a part of the claimed appearance. MPEP 1503.02(III).
B. The shape of the opening of the boot and the taper of the sidewall at the back of the heel are not consistently shown. 1.1 and 1.3 show the opening as set in from the sidewall of the heel of the boot. 1.2 shows the opening of the boot as being wider than the sidewall. The taper of the rear sidewall that is shown in 1.1 and 1.3 is not shown in 1.2. See below.

    PNG
    media_image2.png
    939
    1486
    media_image2.png
    Greyscale

C. The lace stay (highlighted and pointed to below) is not consistently drawn between the views. The lace stay is drawn in some views with double rows of stitching and is also shown at times with a double solid line edge. It is unclear what the appearance of the lace stay is since the views do not provide a consistent showing of this portion. The double lines may be claimed stitching, which is not consistently drawn. See the different appearances pointed to below.

    PNG
    media_image3.png
    940
    939
    media_image3.png
    Greyscale


D. Lines are not complete in the disclosure and appear to be floating and undefined. The figures are poorly drawn and contain incomplete lines that do not describe the manner in which the various surfaces and features resolve into each other. The shape of the claim is indefinite because some of the figures are not clearly and accurately drawn. See the circled portions below. 

    PNG
    media_image4.png
    851
    1143
    media_image4.png
    Greyscale

E.  The subject matter shown in 1.6 is not definitely described and it is unclear how 1. 6 informs the appearance of the side wall and bottom of the boot sole in 1.1 and 1.3. The bottom view is not enabled because the exact depth and appearance of the features on the bottom is not definitely described. The floating lines and lack of clear disclosure of the shape of the bottom of the boot as shown in 1. 6 make it difficult to understand the structural lines shown along the bottom of the boot in 1.1 and 1.3. It’s not clear how these views combine. It’s not clear what the shape of the bottom of the boot is in 1.6. The exact appearance of the side walls of the sole and bottom of the sole of the boot are not accurately and definitely described. Further, the appearance of the cleat features is not consistently described. 

    PNG
    media_image5.png
    737
    1445
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    414
    690
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    760
    765
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    716
    909
    media_image8.png
    Greyscale

Applicant is advised that all of the preceding issues must be addressed to overcome this rejection, without the introduction of anything that was not shown in the original disclosure (i.e. new matter), either by the addition or removal of features of the claimed design. 
New matter is anything (structure, features, elements) which was not apparent (seen) in the drawings as originally filed.  It is possible for new matter to consist of the removal as well as the addition of structure, features or elements. Further, the clarification of drawings with poor line quality can introduce new matter.  
Due to the deficiencies of views in the disclosure, the examiner is unable to provide any guidance as to how the disclosure may be enabled. Applicant is advised that to overcome this rejection, no new matter may be introduced that was not shown in the original disclosure, either through the addition or removal of features to the claimed design.
Applicant is cautioned that any attempt to clarify the scope must meet 37 CFR 1.145 and the written description requirement of 35 USC112 (a). It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession. 
Certain portions of the claim are indefinite, so the design is not fully enabled. Applicant may be able to exclude indefinite portions of the design from the claim by converting them to broken lines, so long as the amendment meets the written description requirement of 35 USC112 (a). It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession.
A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to the Office action, they must follow 37 CFR 1.121 (d).
Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.   Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d).  Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02)
Conclusion
Accordingly, the claim is rejected under 35 U.S.C. 112(a) and (b).  
The references cited but not applied are considered cumulative art related to the claimed design.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on Monday- Friday 8:00AM- 5:00PM, AZT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on 571-272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at [Jennifer.Watkins@uspto.gov] to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
	/JENNIFER L WATKINS/             Examiner, Art Unit 2915